Citation Nr: 0618855	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-30 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for skin disease as a 
result of exposure to herbicides.

2.  Entitlement to service connection for liver disease as a 
result of exposure to herbicides.

3.  Entitlement to service connection for kidney disease as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from April 1967 to 
February 1969, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2001 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision of the Board dated December 12, 1972, denied the 
veteran's claims of entitlement to direct service connection 
for disorders of the liver, kidneys, and skin. That Board 
decision is final.  See 38 U.S.C.A. § 7104(b) (West 2002).  
In 1991, the Congress passed and the President signed a law 
providing in certain cases and under certain conditions for 
entitlement to service connection for disability due to 
diseases to be recognized by the Secretary of Veterans 
Affairs as associated by scientific evidence with exposure of 
military service members in the Republic of Vietnam and its 
offshore waters to dioxin in herbicides, including Agent 
Orange.  See P. L. 102-4, § 2(a)(10, Feb. 6, 1991, 105 Stat. 
11, § 316, renumbered 38 U.S.C. § 1116.  In this case, the 
veteran filed claims of entitlement to service connection for 
diseases of the skin, liver, and kidneys in February 2001 
which were denied by VA rating action in October 2001.  His 
claims on appeal relate only to service connection for skin, 
liver, and kidney disease as claimed results of exposure in 
Vietnam to herbicide agents.     

In July 2004, the Board remanded this case for further 
development of the evidence.  The case was returned to the 
Board in November 2005.  In the July 2004 remand the Board 
noted that although service connection had been established 
for schizophrenia which was rated as 100 percent disabling, 
the veteran had initiated an appeal of the RO's September 
2003 denial of his claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  The Board 
directed the RO TO furnish the veteran a statement of the 
case on that issue.  The record in this case reveals that, on 
September 14, 2005, the VA Appeals Management Center (AMC) 
Resource Unit in Bay Pines, Florida, sent a statement of the 
case on the issue of entitlement to service connection for 
PTSD to the veteran and that on December 2, 2005, a 
memorandum from the veteran's representative along with a VA 
Form 9, Appeal to the Board of Veterans' Appeals, was 
received at the Board.  However, a VA regulation, 38 C.F.R. 
§ 20.300 (2005), provides that a substantive appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed [in this case, the 
VA RO in New Orleans, Louisiana] or with a VA office which 
assumed jurisdiction over the applicable VA records [in this 
case, the AMC in Bay Pines, Florida].  In addition, there is 
a time limit within which to file a timely substantive 
appeal.  See 38 C.F.R. § 20.302(b) (2005).  The issue of 
entitlement to service connection for PTSD has not been 
certified on appeal to the Board and is not before the Board 
at this time.

As was his right under 38 C.F.R. § 20.700(a), the veteran 
requested a hearing before a Veterans Law Judge, and such a 
hearing was duly scheduled for February 14, 2006, at the 
Board's offices in Washington, DC.  The veteran made a timely 
request for the hearing to be postponed, and the hearing was 
re-scheduled for April 18, 2006.  The veteran did not request 
postponement and re-scheduling of his hearing which was 
scheduled for April 18, 2006.  He failed to appear for the 
hearing, and so this case will be processed as if the request 
for a hearing before a Veterans Law Judge had been withdrawn.  
See 38 C.F.R. § 20.702(d) (2005).     


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
veteran has ever been diagnosed with the skin disease 
chloracne or other acneform disease consistent with chloracne 
or with the skin disease porphyria cutanea tarda.

2.  Liver disease is not a disease recognized in the 
applicable statute and regulations as subject to presumptive 
service connection on the basis of being a disease associated 
with assumed exposure by Vietnam veterans to herbicide agents 
which were used by United States Armed Forces in Vietnam, it 
waters offshore, and other locations when the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  

3.  Kidney disease is not a disease recognized in the 
applicable statute and regulations as subject to presumptive 
service connection on the basis of being a disease associated 
assumed exposure by Vietnam veterans to with herbicide agents 
which were used by United States Armed Forces in Vietnam, it 
waters offshore, and other locations when the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.


CONCLUSION OF LAW

Skin disease, liver disease, and kidney disease were not 
incurred in or aggravated by service as a result of exposure 
to herbicides.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in May 2001 by the RO and in August 2004 by the 
AMC satisfied the statutory and regulatory duty to notify 
provisions.  There is no indication in the record that 
additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  

If a veteran was exposed to a herbicide agent during active 
service, certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service.  The 
listed diseases are: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers; and soft-tissue sarcoma.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e) (2005).  38 C.F.R. § 3.307(a)(6) 
(iii) provides that a veteran who served on active duty in 
the Republic of Vietnam from January 1962 to May 1975 shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.

The appellant served in Vietnam during the period January 
1962 through May 1975 and is thus presumed to have been 
exposed to a herbicide agent during such service.  However, 
liver disease and kidney disease, for which the veteran is 
seeking service connection, are not diseases recognized in 
the applicable statute and regulations as subject to 
presumptive service connection on the basis of being a 
disease associated assumed exposure by Vietnam veterans to 
with herbicide agents which were used by United States Armed 
Forces in Vietnam, it waters offshore, and other locations 
when the conditions of service involved duty or visitation in 
the Republic of Vietnam, as may be seen from the list of 
recognized diseases set forth the preceding paragraph of this 
decision.  Furthermore, service connection presupposes a 
diagnosis of a current disease, see Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992), and there is no competent medical 
evidence of record in this case showing a current diagnosis 
in the veteran's case of any liver disease or kidney disease.

With regard to the veteran's claim for service connection for 
skin disease as a result of exposure to herbicides, as shown 
above, only two skin diseases, chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea 
tarda, are recognized in the applicable statute and 
regulations as subject to presumptive service connection on 
the basis of being diseases associated assumed exposure by 
Vietnam veterans to with herbicide agents which were used by 
United States Armed Forces in Vietnam, it waters offshore, 
and other locations when the conditions of service involved 
duty or visitation in the Republic of Vietnam.  "Chloracne" 
is 
an acneiform eruption caused by exposure to chlorine 
compounds; also called chlorine acne.  See Dorland's 
Illustrated Medical Dictionary 312 (Dorland's) 
(28th ed. 1994).  "Porphyria cutanea tarda" is the most 
common form of porphyria, characterized by cutaneous 
photosensitivity which causes scarring bullae, 
hyperpigmentation, facial hypertrichosis, and sometimes 
sclerodermatous thickening and alopecia.  "Porphyria" is 
any of a group of disturbances of porphyrin metabolism.  See 
Dorland's at 1335.  There is no competent medical evidence of 
record in this case showing the veteran has ever been 
diagnosed by a physician with the skin disease of chloracne 
or other acneform disease consistent with chloracne and or 
with the skin disease of porphyria cutanea tarda.  For that 
reason, his claim of entitlement to service connection for 
skin disease as a claimed result of exposure to herbicides is 
completely without merit.  

The veteran is not entitled to service connection for skin 
disease, liver disease, or kidney disease as a result of 
exposure to herbicides because the requirements in law for 
entitlement to presumptive service connection for disability 
as a result of exposure to herbicides are not met in his 
case.  Therefore, entitlement to those benefits is not 
established.  See 38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2005).


ORDER

Entitlement to service connection for skin disease, liver 
disease, and kidney diseases as a result of exposure to 
herbicides is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals 




 Department of Veterans Affairs


